Case 2:21-cv-03678-MCS-AS Document 41 Filed 09/16/21 Page 1 of 1 Page ID #:335



1
2
                                                                 JS-6
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10   GERALD M. MONTAG, individually          Case No. 2:21-cv-03678-MCS-AS
11   and on behalf of all others similarly
     situated,                               JUDGMENT
12
13                      Plaintiff,
14
                  v.
15
     VOLKSWAGEN AG,
16
     VOLKSWAGEN GROUP OF
17   AMERICA, INC., SCOTT KEOGH,
     and MARK GILLIES,
18
19                      Defendants.
20
21         Pursuant to this Court’s Order Dismissing Action Pursuant to Federal Rule of
22   Civil Procedure 4(m),
23         IT IS ADJUDGED that this action is dismissed without prejudice.
24   IT IS SO ORDERED.
25
26   Dated: September 16, 2021
27                                               MARK C. SCARSI
                                                 UNITED STATES DISTRICT JUDGE
28
                                             1
